DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
2. 	In response to the amendments filed 03/07/2022, claims 11, 7, 16, 18 and 19  were amended and no claims were canceled and/or added. Therefore, claims 1-19 are currently pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 102
3.	Claims 1-3, 5-7, 9, 11, 13, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sicconi et al. (US 2019/0213429).
	For claim 1, Sicconi discloses a method of controlling a vehicle, the method comprising:
	acquiring biometric data of a user in the vehicle [E.g. 0014: receiving extracted features from a driver-facing camera and from a road as viewed by a road-facing camera; the computer device further receiving extracted features reflecting the driver's behavior including head and eyes movement, speech and gestures; the computer device further receiving extracted telemetry features from a vehicle; the computer device still further receiving extracted features reflecting the driver's biometrics; and a decision engine receiving information from the computer device representing each of the extracted features of the driver, wherein a driver's attention and 
	determining whether an emotional state of the user is a state in which a specific emotion
occurs or stress of a threshold value or greater occurs [E.g. 0049: Fatigue and drowsiness lead to reduced performance and ability to respond to challenging situations. Excessive excitement, anxiety, anger, stress, fear, nervousness lead to reduced ability to perform correct driving actions. The “driving risk” level (red line) moves up and down, sometimes very quickly, altering the attention “margin” of the driver, 0054, 0063, 0011, 0016];
	determining first determination information related to inattention of the user based on the biometric data [E.g. 0014: receiving extracted features from a driver-facing camera and from a road as viewed by a road-facing camera; the computer device further receiving extracted features reflecting the driver's behavior including head and eyes movement, speech and gestures; the or the stress of the threshold value or greater occurs [E.g. 0049: Fatigue and drowsiness lead to reduced performance and ability to respond to challenging situations. Excessive excitement, anxiety, anger, stress, fear, nervousness lead to reduced ability to perform correct driving actions. The “driving risk” level (red line) moves up and down, sometimes very quickly, altering the attention “margin” of the driver, 0054, 0063, 0011, 0016];
E.g. 0043: While driving, two categories of data are being collected 1) data external to the car, 2) data collected from the car, including driver's behavior. Driving data includes a multitude of parameters such as driver id, location, speed, acceleration, braking, cornering, throttle aperture, steering wheel motion, time of day, weather conditions, traffic information, proximity to surrounding cars (ahead, behind, on the side), positioning in lane, driver face/eye gaze direction, eyelids closing patterns, hands position and gestures, spoken utterances and their transcription, acoustic noises in the cabin, video recording of key events (e.g. crashes); 0051-0053];
	determining second determination information related to driving complexity based on the driving related information [E.g. 0043: While driving, two categories of data are being collected 1) data external to the car, 2) data collected from the car, including driver's behavior. Driving data includes a multitude of parameters such as driver id, location, speed, acceleration, braking, cornering, throttle aperture, steering wheel motion, time of day, weather conditions, traffic information, proximity to surrounding cars (ahead, behind, on the side), positioning in lane, driver face/eye gaze direction, eyelids closing patterns, hands position and gestures, spoken utterances and their transcription, acoustic noises in the cabin, video recording of key events (e.g. crashes), 0051: The invention is aware of the context, traffic situation, relative position of other vehicles, driving conditions and it observes driver's actions to detect possible dangerous situations. Like a human copilot would do, it alerts the driver when he/she appears to be distracted or drowsy and if necessary, it would attempt to engage verbally with the driver to restore proper attention level. Driving condition may be a combination of parameters that influence driving risk, such as speed, acceleration, braking, cornering, traffic density, weather, light conditions, distance from other vehicles, roughness of the pavement, presence of nearby 
	determining whether to provide a feedback function to the user based on the first determination information and the second determination information [E.g. 0053: the invention uses extended Telemetry data, traffic, weather, road conditions, route changes ahead, day/night illumination, noise information, vehicles/objects ahead to estimate driving risk level at any given time. It also monitors where the driver is looking, for how long, whether there are symptoms of drowsiness, how the driver is responding to stimuli, to estimate driver attention. An Al module, personalized to accommodate for driver's driving style and behavior, decides when the attention level is insufficient. In this case, it intervenes by providing immediate feedback. When a pattern of drowsiness symptoms is detected, the invention offers the driver to engage in cadenced question-answer mini-dialogs, to awake the driver and help restore proper attention , 0058, 0062, 0031, 0049].	
	For claim 2, Sicconi discloses wherein the acquiring the biometric data comprises acquiring at least one of information on a face image [E.g. 0043: Driving data includes…driver face/eye gaze direction…, 0054, 0056], information on movement of a pupil, or information on movement of a head of the user [E.g. 0056: shows how the driver facing camera extracts face contours, identifying eyes, nose, mouth to evaluate yaw, pitch, roll of the face, eye gaze direction and eye lid closing patterns. A Neural Network is used to analyze the parameters and determine distraction and drowsiness conditions. The attention monitoring system 502 detects the face 503 
	For claim 3, Sicconi discloses wherein the determining the first determination information comprises determining a degree of inattention of the user based on at least one of the information on the movement of the pupil or the information on the movement of the head [E.g. [E.g. 0056: FIG. 5 shows how the driver facing camera extracts face contours, identifying eyes, nose, mouth to evaluate yaw, pitch, roll of the face, eye gaze direction and eye lid closing patterns. A Neural Network is used to analyze the parameters and determine distraction and drowsiness conditions. The attention monitoring system 502 detects the face 503 and the hands 504 of the driver. Then it identifies facial landmarks and special regions 505 like eyes, nose, mouth to estimate head pose and eye gaze direction 506, together with information about hands holding the steering wheel. If head and/or eyes are directed away from the road signaling distraction 507. The system monitors the attention level of the driver 513 against a personalized 
	For claim 5, Sicconi discloses wherein the determining whether to provide the feedback function comprises determining not to provide the feedback function when the degree of inattention is equal to or greater than a reference value [Fig. 5: see step 519, 0049, 0056; it is also inherent that the feedback is only provided when the inattention level of the driver is below a certain threshold].
	For claim 6, Sicconi discloses wherein the acquiring the driving related information of the vehicle comprises acquiring at least one of information on a road or information on a traffic situation based on information on an image of a region around the vehicle [E.g. 0043: While driving, two categories of data are being collected 1) data external to the car, 2) data collected from the car, including driver's behavior. Driving data includes a multitude of parameters such as driver id, location, speed, acceleration, braking, cornering, throttle aperture, steering wheel motion, time of day, weather conditions, traffic information, proximity to surrounding cars (ahead, behind, on the side), positioning in lane, driver face/eye gaze direction, eyelids closing patterns, hands position and gestures, spoken utterances and their transcription, acoustic noises in the cabin, video recording of key events (e.g. crashes), 0051: The invention is aware of the 
	For claim 7, Sicconi discloses wherein the determining the second determination information comprises determining a value of the driving complexity based on at least one of the information on the road or the information on the traffic situation based on the information on the image of the region around the vehicle [E.g. 0043: While driving, two categories of data are being collected 1) data external to the car, 2) data collected from the car, including driver's behavior. Driving data includes a multitude of parameters such as driver id, location, speed, acceleration, braking, cornering, throttle aperture, steering wheel motion, time of day, weather conditions, traffic information, proximity to surrounding cars (ahead, behind, on the side), positioning in lane, driver face/eye gaze direction, eyelids closing patterns, hands position and gestures, spoken utterances and their transcription, acoustic noises in the cabin, video recording 
	For claim 9, Sicconi discloses wherein the determining the second determination information comprises determining the value of the driving complexity to be higher as the speed of the vehicle is increased [0051, 0054, 0063, and 0116].
	For claim 11, Sicconi discloses wherein the determining whether to provide the feedback function comprises determining not to provide the feedback function when the value of the driving complexity is equal to or greater than a reference value [Fig. 5: see steps 513-500, 0049, 0056; it is also inherent that the feedback is only provided when the inattention level of the driver is below a certain threshold].

	determining a degree of inattention of the user based on the biometric data [E.g. 0014: receiving extracted features from a driver-facing camera and from a road as viewed by a road-facing camera; the computer device further receiving extracted features reflecting the driver's behavior including head and eyes movement, speech and gestures; the computer device further receiving extracted telemetry features from a vehicle; the computer device still further receiving extracted features reflecting the driver's biometrics; and a decision engine receiving information from the computer device representing each of the extracted features of the driver, wherein a driver's attention and emotional state is determined to evaluate risks associated to moving vehicles and the driver's ability to deal with any projected risks, 0015:… receive extracted features reflecting the driver's biometrics; and a decision engine module operatively coupled to at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, configured to receive information from the driver's attention module representing each of the extracted features of the driver, wherein a driver's attention, wellness and emotional state is determined, 0016: an image processor receiving images from a camera facing a driver; the image processor receiving scans from an infrared scanner facing the driver; road facing camera a speech engine receiving speech from the driver using a microphone; and biosensors providing biometric data from the driver to a processing unit, wherein the processing unit uses machine learning to dynamically evaluate risks associated by the received images and scans from the image processor, the received speech from 
	determining a value of the driving complexity based on the driving related information [E.g. 0043: While driving, two categories of data are being collected 1) data external to the car, 2) data collected from the car, including driver's behavior. Driving data includes a multitude of parameters such as driver id, location, speed, acceleration, braking, cornering, throttle aperture, steering wheel motion, time of day, weather conditions, traffic information, proximity to surrounding cars (ahead, behind, on the side), positioning in lane, driver face/eye gaze direction, eyelids closing patterns, hands position and gestures, spoken utterances and their transcription, acoustic noises in the cabin, video recording of key events (e.g. crashes), 0051: The invention is aware of the context, traffic situation, relative position of other vehicles, driving conditions and it observes driver's actions to detect possible dangerous situations. Like a human copilot would do, it alerts the driver when he/she appears to be distracted or drowsy and if necessary, it would attempt to engage verbally with the driver to restore proper attention level. Driving condition may be a combination of parameters that influence driving risk, such as speed, acceleration, braking, cornering, traffic density, weather, light conditions, distance from other vehicles, roughness of the pavement, presence of nearby obstacles, 0052: The invention acts like a smart copilot 201, who watches the scene 205 and assesses the risk level 209 on the road ahead. The copilot 201 also watches the driver 203, knows how to "read" the driver's attention level 207. The copilot 201 knows about driver's skills and can speak up and interact with driver 215. If or when the Artificial intelligence (Al) detects 211 danger not being appropriately handled by the driver, 0053, 0036, 0043];
E.g. 0043: While driving, two categories of data are being collected 1) data external to the car, 2) data collected from the car, including driver's behavior. Driving data includes a multitude of parameters such as driver id, location, speed, acceleration, braking, cornering, throttle aperture, steering wheel motion, time of day, weather conditions, traffic information, proximity to surrounding cars (ahead, behind, on the side), positioning in lane, driver face/eye gaze direction, eyelids closing patterns, hands position and gestures, spoken utterances and their transcription, acoustic noises in the cabin, video recording of key events (e.g. crashes), 0051: The invention is aware of the context, traffic situation, relative position of other vehicles, driving conditions and it observes driver's actions to detect possible dangerous situations. Like a human copilot would do, it alerts the driver when he/she appears to be distracted or drowsy and if necessary, it would attempt to engage verbally with the driver to restore proper attention level. Driving condition may be a combination of parameters that influence driving risk, such as speed, acceleration, braking, cornering, traffic density, weather, light conditions, distance from other vehicles, roughness of the pavement, presence of nearby obstacles, 0052: The invention acts like a smart copilot 201, who watches the scene 205 and assesses the risk level 209 on the road ahead. The copilot 201 also watches the driver 203, knows how to "read" the driver's attention level 207. The copilot 201 knows about driver's skills and can speak up and interact with driver 215. If or when the Artificial intelligence (Al) detects 211 danger not being appropriately handled by the driver, 0053, 0036, Fig. 5: see steps 513-500]; and
	determining not to provide the feedback function when the index of necessity of attention is equal to or greater than a reference value [Fig. 5: see step 519, 0049, 0052, 0056; it is also 
	For claim 14, Sicconi discloses providing the feedback function when a state in which the index of necessity of attention is less than the reference value is maintained during a first threshold time [0056: The system monitors the attention level of the driver 513 against a personalized behavior model 515 and permissible thresholds (duration, frequency, patterns) compatible 517 with driving risk computed from the driving context. If the safety margin is inadequate 519 warning alerts 500 are sent to the driver immediately…, Fig. 5].
	For claim 16, Sicconi discloses wherein the feedback function comprises at least one of an auditory feedback function, a visual feedback function [E.g. 0064: If the attention level is marginal 1023, acoustic feedback is added to the lights 1031 to call driver's attention 1026. If attention is insufficient 1029 a pattern of audible and visual alerts 1032 are produced using an alarm driver alert 1027, escalating if the condition persists], a temperature feedback function, or a tactile feedback function, which is set depending on the emotional state or a stressed state determined based on the biometric data of the user [E.g. 0014, 0016].
	For claim 17, is interpreted and rejected as discussed with respect to claim 1.
	For claim 18, is interpreted and rejected as discussed with respect to claims 1 and 16.

Claim Rejections - 35 USC § 103
4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sicconi in view of Kabatek et al. (Kabatek; US 2020/0086813).
For claim 4, Sicconi discloses wherein the determining the first determination information comprises determining the degree of inattention to be higher as the movement of the movement of the head is increased [E.g. 0056, 0174].
	Sicconi fails to expressly disclose that the first determination information comprises determining the degree of inattention to be higher as the movement of the pupil is increased.
	However, as shown by Kabatek, it was well known in the art of monitoring driving conditions to include determining the degree of inattention to be higher as the movement of the pupil is increased [E.g. 0058].
	It would have been obvious to one of ordinary skill in the art of monitoring driver attention level before the effective filling date of the claimed invention modify Sicconi with the teaching of Kabatek in order to increase the number of driver conditions that can be detected so that a more accurate determination of the driver attention level is achieved. 

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sicconi in view of Emura et al. (Emura; US 2015/0103174).
	For claim 8, Sicconi fails to expressly disclose wherein the determining the second determination information comprises determining the value of the driving complexity to be higher as a number of vehicles and a number of pedestrians are increased, the vehicles and the pedestrians being recognized from the information on the image of the region around the vehicle.	However, as shown by Emura, it was well known in the art of monitoring driving conditions to include determining a value of driving complexity to be higher as a number of vehicles and a number of pedestrians are increased, the vehicles and the pedestrians being E.g. 0141,160, 0109, 0032].
	It would have been obvious to one of ordinary skill in the art of monitoring driving conditions before the effective filling date of the claimed invention modify Sicconi with the teaching of Emura in order to increase the number of external condition the vehicle can detect so that the outcome of the feedback is more representative of the vehicle current external condition and thereby improve the overall feedback system. 

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sicconi in view of Bobier-Tiu et al. (US 2020/0216085).
	For claim 10, Sicconi fails to expressly disclose wherein the determining the second determination information comprises determining the value of the driving complexity to be higher as a number of branch roads is increased in information on the road based on the information on the position of the vehicle.
	However, as shown by Bobier-Tiu, it was well known in the art of monitoring driving conditions to include determining a value of driving complexity to be higher as a number of branch roads is increased in information on the road based on the information on the position of the vehicle [E.g. 0073, 0124].
	It would have been obvious to one of ordinary skill in the art of monitoring driving conditions before the effective filling date of the claimed invention modify Sicconi with the teaching of Bobier-Tiu in order to increase the number of external condition the vehicle can detect so that the outcome of the feedback is more representative of the vehicle current external condition. 

12 is rejected under 35 U.S.C. 103 as being unpatentable over Sicconi in view of admitted prior art.
	For claim 12, Sicconi fails to expressly disclose in an autonomous mode, providing the feedback function irrespective of the first determination information and the second determination information.
	Examiner took official notice in the action mailed 7 December 2021, to the fact that it is old and a known expedient in the art of autonomous vehicles that in an autonomous mode, providing feedback function irrespective of first determination information and second determination information in order to in order to give the driver of an autonomous vehicle’s plurality of feedbacks about many conditions. As per MPEP § 2144.03(C), the statement that it is old and a known expedient in the art to that in an autonomous mode, providing feedback function irrespective of first determination information and second determination information is taken to be admitted prior art (APA) because Applicant failed to traverse the assertion of official notice or the traverse was inadequate because Applicant's response or remarks fails to reference Examiner's assertion of official notice. Reliance on APA does not constitute new ground(s) of rejection.
	Therefore, it would have been obvious to one of ordinary skills in the art of autonomous vehicles before the effective filing date of the claimed invention to modify Sicconi to include in an autonomous mode, providing the feedback function irrespective of the first determination information and the second determination information as taught by APA in order to give the driver of an autonomous vehicle’s plurality of feedbacks about many conditions.

15 is rejected under 35 U.S.C. 103 as being unpatentable over Sicconi in view of Liu et al. (Liu; US 2021/0256784).
	For claim 15, Sicconi fails to expressly disclose providing the feedback function when a time, at which the state in which the index of necessity of attention is less than the reference value is maintained during the first threshold time, is within a second threshold time.
	However, as shown by Liu, it was well known in the art of providing feedbacks to include providing a feedback function when a time, at which a state in which an index is less than a reference value is maintained during a first threshold time, is within a second threshold time [E.g. 0165, 0087].
	It would have been obvious to one of ordinary skill in the art of monitoring driving conditions before the effective filling date of the claimed invention modify Sicconi with the teaching of Liu in order to ensure that the user receives a feedback when a condition persist for a certain time and thereby improve the overall system 

9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sicconi in view of Kabatek and further in view of Emura.
	For claim 19, Sicconi discloses wherein the processor of the controller determines a degree of inattention of the user based movement of a head, included in the biometric data [E.g. 0014: receiving extracted features from a driver-facing camera and from a road as viewed by a road-facing camera; the computer device further receiving extracted features reflecting the driver's behavior including head and eyes movement, speech and gestures; the computer device further receiving extracted telemetry features from a vehicle; the computer device still further receiving extracted features reflecting the driver's biometrics; and a decision engine receiving information from the computer device representing each of the extracted features of the driver, E.g. 0043: While driving, two categories of data are being collected 1) data external to the car, 2) data collected from the car, including driver's behavior. Driving data includes a multitude of parameters such as driver id, location, speed, acceleration, braking, cornering, throttle aperture, steering wheel motion, time of day, weather conditions, traffic information, proximity to surrounding cars (ahead, behind, on the side), positioning in lane, driver face/eye gaze direction, eyelids closing patterns, hands position and gestures, spoken utterances and their transcription, acoustic noises in the cabin, video recording of key events (e.g. crashes), 0051: The invention is aware of the context, traffic situation, relative position of other vehicles, driving conditions and it observes driver's actions to detect possible E.g. 0043, 0053, 0036, Fig. 5], and determines not to provide the feedback function when the index of necessity of attention is equal to or greater than a reference value [Fig. 5: see step 519, 0049, 0052, 0056; it is also inherent that the feedback is only provided when the inattention level of the driver is below a certain threshold].
	Sicconi fails to expressly disclose determines a degree of inattention of the user based on movement of a pupil.
	However, as shown by Kabatek, it was well known in the art of monitoring driving conditions to include determines a degree of inattention of a user based on movement of a pupil [E.g. 0058].
	It would have been obvious to one of ordinary skill in the art of monitoring driver attention level before the effective filling date of the claimed invention modify Sicconi with the 
	Sicconi in view of Kabatek fails to expressly disclose that the determination of value of the driving complexity based on a number of pedestrians and a number of vehicles, included in the driving related information.
	However, as shown by Emura, it was well known in the art of monitoring driving conditions to include determining a value of driving complexity based on a number of pedestrians and a number of vehicles, included in driving related information [E.g. 0141,160, 0109, 0032].
	It would have been obvious to one of ordinary skill in the art of monitoring driving conditions before the effective filling date of the claimed invention modify Sicconi with the teaching of Emura in order to increase the number of external condition the vehicle can detect so that the outcome of the feedback is more representative of the vehicle current external condition and thereby improve the overall feedback system. 

Response to Remarks
10.	The Applicant's remarks regarding the rejection have been fully considered but they are not persuasive.

Applicant's remarks:
	Sicconi does not disclose in paragraphs [0014]-[0016] a state in which a specific emotion occurs or stress of a threshold value or greater occurs. Consequently, Sicconi does not “determining whether an emotional state of the user is a state in which a specific emotion occurs Remarks, filed 7 March 2022, page 8.

Examiner’s response:
Regarding Applicant remark, see the current analysis of the claims.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689